Citation Nr: 1309679	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-13 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1987, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in relevant part, denied the Veteran's claim of entitlement to an increased disability rating for his service-connected lumbar spine disability.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of that hearing is of record.

The issue of entitlement to service connection for kidney disease was also perfected for appeal, but has since been granted in a June 2012 rating decision.  To date, the Veteran has not expressed disagreement as to the initial rating or effective date assigned.  Accordingly, that issue is no longer in appellate status.

The issues of entitlement to recognition as a helpless child for dependency benefits for the Veteran's son or daughter and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability have been raised by the record, but appear to have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran seeks a higher disability rating for his service-connected lumbar spine disability.  He contends the disability has increased in severity since last considered in a January 2003 rating decision.

The Veteran was recently afforded a VA examination to assess the severity of his service-connected lumbar spine disability in February 2012.  After review of the examination report, recent VA treatment records, and testimony provided by the Veteran during his January 2013 Board hearing, the Board believes that the February 2012 VA examination report may not have accurately assessed the severity of the Veteran's service-connected lumbar spine disability.  

For instance, after conducting range of motion testing of the lumbar spine, the examiner noted that the Veteran's flexion was limited to 85 degrees, his extension was limited to 25 degrees, and his right and left lateral flexion were limited to 25 degrees.  Right and left lateral rotations were noted to have full ranges of motion at 30 degrees.  After three repetitions, all ranges of motion were noted to be the same.  In spite of these results, the examiner indicated that after repetitive use, the Veteran experienced limitation of function in his thoracolumbar spine in the form of less movement than normal.  

Additionally, the VA examiner noted that the Veteran did not experience radicular pain associated with his lumbar spine disability and that there were no other signs or symptoms due to radiculopathy.  The Veteran testified during his January 2013 Board hearing, however, that he experienced sciatic pain down both of his legs, left greater than right.  He reported that the pain extended to his thighs and calves, and even down to his feet.  

The Veteran additionally reported during his Board hearing that he experienced muscle spasms in his back.  He reported that he had a recent incident of increased pain while bending over in his yard and that did not appear to be getting any better.  In contrast to the Veteran's report, the February 2012 VA examination report noted that the Veteran did not experience muscle guarding or spasms in his thoracolumbar spine.  

Further, the Veteran expressed his belief that he was given an insufficient VA examination.  He indicated that the VA examiner simply asked him to lean in certain directions without doing any specific measuring, and that he felt like he was rushed through the examination.  

When, as here, the evidence suggests that a claimant's service-connected disability is more severe than reflected in the most recent examination report, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).  

Finally, during his January 2013 Board hearing, the Veteran indicated that he had recently received somewhat significant treatment for his service-connected lumbar spine disability, including epidural injections to treat pain.  He further indicated that he was going to be receiving additional treatment soon after the date of his hearing.  Notably, VA treatment records dated since November 2011 have not been associated with the claims file.  Therefore, remand is also necessary to obtain any recent VA treatment records relevant to his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to treatment for his service-connected lumbar spine disability from the Phoenix VA Medical Center, dated since November 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

2.  Thereafter, schedule the Veteran for a VA orthopedic and neurological examination of his lumbar spine.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's lumbar spine disability and fully describe the extent and severity of those manifestations.  

The examiner should specifically address the following:

A)  Report the Veteran's ranges of motion his lumbar spine in degrees, and state the point at which any pain is demonstrated.

B)  Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the lumbar spine.  Specifically, indicate whether there is likely to be any limitation of motion due: to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

C)  Give an opinion as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when the lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  All limitation of function, including due to pain on use, must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

D)  After reviewing the most recent radiographic images of the lumbar spine, describe any degenerative changes found to be present.

E)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the thoracolumbar spine.

F)  Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

G)  With regard to any neurological disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the Veteran's lay contentions regarding muscle spasms of his lumbar spine and radiculopathy of his lumbar spine pain.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



